       Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

HDI GLOBAL SPECIALTY SE,                  *

      Plaintiff/Counter-Defendant,        *

vs.                                       *

PF HOLDINGS, LLC, SCHOOLHOUSE ROAD        *
ESTATES, INC., RALSTON GA, LLC, PF
RALSTON, LLC, PHILIP HADLEY, and          *
JENNIFER GLAUBIUS,
                                          *
                                              CASE NO. 4:20-CV-103 (CDL)
      Defendants/Counter-Plaintiffs,
                                          *
vs.
                                          *
HDI GLOBAL SPECIALTY SE and
NATIONAL UNION FIRE INSRANCE              *
COMPANY OF PITTSBURGH, PA,
                                     *
      Counter-Defendants/Third-Party
      Defendants.                    *


                                O R D E R

      Presently pending before the Court are Plaintiff HDI Global

Specialty SE’s motion to quash subpoena and the motion to compel

brought by PF Holdings,       LLC, Schoolhouse      Road      Estates, Inc.,

Ralston GA, LLC, PF Ralston, LLC, Philip Hadley, and Jennifer

Glaubius   (“Defendants”).       For   the    reasons   set    forth   below,

Defendants’ motion to compel (ECF No. 36) is granted in part and

denied in part, and HDI’s motion to quash subpoena (ECF No. 42)

is granted in part and denied in part.
        Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 2 of 10



                                FACTUAL BACKGROUND

        Jennifer Glaubius and Philip Hadley were residents at the

Ralston Apartments in Columbus, Georgia.                         They claim that they

suffered     injuries      caused     by     poor      living        conditions     at    the

Ralston, which was owned, leased, and/or managed by PF Holdings,

LLC, Schoolhouse Road Estates, Inc., Ralston GA, LLC, and PF

Ralston, LLC (“Ralston Entities”).                       Glaubius      and Hadley made

settlement demands on the Ralston Entities for claims arising

out of their living conditions.                  HDI Global Specialty SE, which

had issued a commercial general liability insurance policy with

Ralston GA, LLC and PF Ralston, LLC as the named insureds, hired

Brad    Wolff    with     the   law   firm       of    Swift     Currie      to   represent

Ralston GA and PF Ralston; HDI later hired the law firm of Huff,

Powell and Bailey to represent Ralston GA and PF Ralston.                                 HDI

responded    to    the    settlement       demands       with    a    request     for    more

information.        Glaubius and Hadley then filed lawsuits against

all four Ralston Entities in the State Court of Muscogee County,

Georgia.        They also sent HDI and its excess carrier, National

Union    Fire     Insurance     Company,         additional       settlement       demands,

which HDI rejected via its attorney, Paul Fields of the firm

Fields Howell.

        PF Holdings, LLC and Schoolhouse Road Estates, Inc. assert

that HDI denied them a defense even though HDI was obligated to

provide     one,    and    they     retained          attorney       Jason   Crawford      to


                                             2
         Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 3 of 10



represent them in the action.                 HDI contends that it offered to

assume the defense of PF Holdings and Schoolhouse Road under a

reservation       of    rights    and   hired    attorney    David     Mize   of    Huff

Powell to represent them, but PF Holdings and Schoolhouse Road

rejected the insurer’s conditions.                    HDI   further    asserts that

Glaubius and Hadley agreed to arbitrate their claims against PF

Holdings and Schoolhouse Road and dismissed their claims against

Ralston GA and PF Ralston without prejudice.                    According to HDI,

Mr. Crawford represented PF Holdings and Schoolhouse Road at the

arbitration, and Mr. Mize was not permitted to participate.                          The

arbitrator found in favor of Glaubius and Hadley on most of

their    claims.         The     arbitrator     awarded     Glaubius    compensatory

damages     in    the   amount     of   $7,000,000,     attorneys’     fees    in    the

amount    of     $3,500,000,      and   punitive      damages   in   the    amount   of

$21,000,000.        The arbitrator awarded Hadley compensatory damages

in the amount of $5,000,000, attorneys’ fees in the amount of

$2,500,000, and punitive damages in the amount of $15,000,000.

A   state      court    judge     confirmed     the    arbitrator’s        awards    and

entered judgments in favor of Glaubius and Hadley.

        HDI filed this action seeking a declaration that it does

not owe an obligation to Schoolhouse Road or PF Holdings in

connection with the claims asserted by Glaubius and Hadley.                           PF

Holdings and Schoolhouse Road assigned to Glaubius and Hadley

any claims they may have against HDI and National Union for


                                           3
         Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 4 of 10



negligent or bad faith failure to settle.                              The Defendants filed

a counterclaim against HDI for bad faith failure to settle and

breach of the duty to defend, and they filed a third-party claim

against National Union.

                                           DISCUSSION

        The    parties’          present    discovery         dispute       centers    on    three

categories of documents: (1) HDI’s claim file, (2) Huff Powell’s

entire file and communications between HDI and Huff Powell, and

(3) invoices from Swift Currie and Huff Powell.                                  Most of the

disputes       raise       issues     of     attorney-client           privilege       and     work

product.         In this federal diversity action, state law governs

the application of attorney-client                           privilege.        Fed. R. Evid.

501.      Under Georgia             law, the       privilege protects confidential

communications             between     attorney          and     client.         “[P]rivilege

attaches where (1) there is an attorney-client relationship; (2)

the communications in question relate to the matters on which

legal     advice       was       sought;     (3)       the    communications          have    been

maintained in confidence; and (4) no exceptions to privilege are

applicable.”           McCalla Raymer, LLC v. Foxfire Acres, Inc., 846

S.E.2d        404,    414    (Ga.      Ct.       App.    2020)     (quoting          St.     Simons

Waterfront,          LLC    v.    Hunter,     Maclean,         Exley    &    Dunn,    P.C.,     746

S.E.2d     98,       104    (Ga.     2013)).           Work    product       protections        are

governed       by    Federal       Rule     of    Civil       Procedure      26(b)(3),        which

protects from discovery documents prepared in anticipation of


                                                   4
         Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 5 of 10



litigation        unless       the        party          seeking        them       demonstrates         a

substantial       need       for    the        documents         and        cannot      obtain    their

substantial       equivalent          without            undue    hardship.             Work   product

principles        also       protect       “against            disclosure          of    the     mental

impressions,       conclusions,                opinions,         or    legal       theories       of    a

party’s      attorney          or     other          representative                concerning         the

litigation.”       Fed. R. Civ. P. 26(b)(3)(B).

I.      HDI’s Claim File

        Defendants seek most of HDI’s claims file.                                      Specifically,

they contend that they are entitled to “everything that HDI and

coverage     counsel         relied       on    in       deciding      to     deny      coverage      and

reject the offers to settle,” plus reserves information.                                          Joint

Status     Rep.    2,    ECF       No.     54.           HDI     responds       that      Defendants’

request seeks attorney work product and communications that are

otherwise     subject         to    the    attorney            client       privilege.           It   has

therefore produced a redacted claim file to Defendants, which

redacts communications with coverage counsel (Mr. Fields and his

firm)    because        it    is    not        asserting         advice       of     counsel     as    an

affirmative defense and does not intend to rely on advice of

counsel to prove a claim or defense.                               Defendants maintain that

HDI   waived      any    claim       of    privilege             as    to    all     communications

between HDI and coverage counsel.                              Although HDI’s entire claim

file,     including          correspondence               with        its     attorney,        may     be

relevant     to    the       issues        in     this         litigation,         attorney-client


                                                     5
         Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 6 of 10



privilege       trumps       relevance,          unless      that        privilege       has    been

waived.          Counsel for Defendants has pointed the Court to no

binding authority establishing a “bad faith failure to settle

exception” to this well-established principle.                              Furthermore, the

Court        reviewed       Defendants’         submission          in    support       of     their

contention           that     HDI     waived          its     privilege            as     to     all

communications between HDI and coverage counsel                                   regarding all

coverage issues, and the Court finds that there was no such

waiver.         Defendants          did    not     cite      another       valid        basis    for

overcoming       the    attorney-client               privilege      or     well     established

work product protections with respect to the mental impressions,

conclusions, opinions, or legal theories of HDI’s attorneys and

other     representatives.                HDI    thus       shall    not     be    required       to

produce these documents.

        In     addition       to    redacting          communications         with       coverage

counsel, HDI also redacted insurance reserves information from

its claim file.              The Court finds that evidence regarding the

amount of reserves set by HDI is potentially relevant in this

action       where    the    purported          insured      alleges       that    the       insurer

refused to provide a defense and acted in bad faith in rejecting

a settlement demand.               HDI did not point the Court to any binding

authority establishing that this evidence is not discoverable.

Accordingly,         HDI     shall    be    required         to     produce       the    reserves

information but may redact any portions of the claim file that


                                                  6
         Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 7 of 10



would    reveal      privileged     information.           Based   on     the   Court’s

review of the disputed documents HDI submitted for in camera

inspection,      discoverable       reserves      information      is   contained    in

document        nos.     HDI_0001096        to      HDI_0001101,          HDI_0001114,

HDI_0001124 (entry #73), HDI_0001125 (entry #74), HDI_0001166,

HDI_0001181 (entry #208), PRIV-HDI 1287 to 1300 (HDI may redact

any privileged communications with coverage counsel).1

II.     Huff Powell Documents

        HDI   also     refused    to    produce     communications        between   its

employees and the lawyers               at Huff     Powell, claiming attorney-

client     privilege     and     work    product.      Defendants       contend     that

these documents comprise the Huff Powell file for the Ralston

Entities and that they are entitled to the documents                            because

they     were   clients     of    Huff    Powell     and    they    can    waive    any

privilege as to the files that were produced as part of that

attorney-client relationship.               Based on the Court’s review of

the present record, HDI hired Huff Powell in early March 2020 to

counsel HDI and to represent the Ralston Entities in the state

court actions.         Later that month, HDI informed Schoolhouse Road


1 The Court notes that the demands of Glaubius and Hadley were rejected
on February 24, 2020, so the reserve information after that date,
which is included in HDI_0001186, HDI_0001187, HDI_0001190 (entry nos.
225, 226, 227), and PRIV-HDI 1301 to 1309 (HDI may redact any
privileged communications with coverage counsel), will likely be
inadmissible at trial.    Nevertheless, the Court finds it appropriate
to order the production of this reserve information given the
possibility that the post demand rejection reserves could be tied back
to the company’s rejection of the demand.


                                            7
        Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 8 of 10



and    PF   Holdings      that     HDI   agreed          to    provide       them    a    defense

subject to a reservation of rights.                           Then, Glaubius and Hadley

dismissed       Ralston       GA   and   PF     Ralston         from     the       state    court

actions.        After Ralston GA and PF Ralston were dismissed from

the    state     court     action,       PF    Holdings          and     Schoolhouse            Road

rejected       HDI’s    conditions       for       the    defense.           HDI    filed       this

declaratory judgment action on May 14, 2020; shortly after that,

PF Holdings and Schoolhouse Road proceeded to arbitration with

their own privately hired counsel.                            Huff Powell continued to

provide counsel to HDI after May 14, 2020.

       It is clear that after May 14, 2020 Huff Powell represented

only    HDI.      And     Defendants      did       not       point    the     Court       to    any

evidence       that     HDI    waived     any       privilege          for     communications

between HDI and Huff Powell after May 14, 2020.                               Therefore, any

communications between HDI and its lawyer, Huff Powell, after

May 14, 2020 are protected by attorney-client privilege.

       As to communications between HDI and Huff Powell prior to

May 14, 2020, the Court finds that Defendants are entitled to

communications that relate to the claims against Defendants that

HDI had hired Huff Powell to defend.                            During that timeframe,

Huff    Powell         represented       the        Defendants,          albeit          under    a

reservation of rights.              It had an undivided duty of loyalty to

the Defendants.          See, e.g., Paul v. Smith, Gambrell & Russell,

599 S.E.2d 206, 209 (Ga. Ct. App. 2004) (“It is a proud hallmark


                                               8
         Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 9 of 10



of the legal profession that an attorney owes undivided loyalty

to      his       client—undiluted            by        conflicting            or     contrariant

obligations,        and    undiminished            by    interests        of    himself        or   of

others.”).         And Defendants, as Huff Powell’s clients, have the

right to see the correspondence related to the claims against

them that Huff Powell was defending.                           The fact that some of that

correspondence           may    have    been       shared       only   with         HDI    does     not

shield       it   from    Huff      Powell’s           other    client,        the    Defendants.

Accordingly, those communications shall be produced.                                       Based on

the Court’s review of the disputed documents HDI submitted for

in   camera       inspection,         those    documents          are:    PRIV-HDI          0805    to

PRIV-HDI 812, PRIV-HDI0897 to PRIV-HDI0899.

III. Defense Counsel Invoices

        In    addition         to   the    previously            discussed           Huff     Powell

documents, Defendants seek the invoices from defense counsel at

Swift Currie and Huff Powell.                      HDI contends that these invoices

are not discoverable but did not provide any authority for this

position.           In     general,       information            concerning           payment       of

attorney’s        fees    is    not    privileged,             although    an        invoice      that

would reveal privileged information may be redacted.                                      See, e.g.,

In re Grand Jury Proc. 88-9 (MIA), 899 F.2d 1039, 1044 (11th

Cir. 1990).         Accordingly, HDI shall produce the Swift Currie and

Huff Powell invoices, though it may redact any portions that

would    reveal      privileged         information.              Based        on    the     Court’s


                                                   9
     Case 4:20-cv-00103-CDL Document 63 Filed 05/13/21 Page 10 of 10



review of the disputed documents HDI submitted for in camera

inspection, those are document nos. PRIV-HDI 1543 to PRIV-HDI

1564, PRIV-HDI 1574 to PRIV-HDI 1578, PRIV-HDI 1598.

                                      CONCLUSION

     Defendants’ motion to compel (ECF No. 36) is granted in

part and denied in part to the extent set forth above, and HDI’s

motion to quash subpoena (ECF No. 42) is granted in part and

denied    in   part   to     the   extent    set     forth       above.   Should     HDI

contend    that   any      of   the   documents       the    Court    ordered   it   to

produce    should       be      produced     subject        to    a   confidentiality

protective order, it should                work with    Defendants’ counsel to

propose an appropriate order.

     IT IS SO ORDERED, this 13th day of May, 2021.

                                                 S/Clay D. Land
                                                 CLAY D. LAND
                                                 U.S. DISTRICT COURT JUDGE
                                                 MIDDLE DISTRICT OF GEORGIA




                                            10
